         Case 1:18-cv-06058-MKV Document 82 Filed 04/24/20 Page 1 of 1

                                                             USDC SDNY
                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                DOC #:
                                                             DATE FILED: 4/24/2020
 JASON WIMBERLY,

                            Plaintiff,
                                                                   1:18-cv-06058-MKV
                       -against-
                                                                          ORDER
 EXPERIAN INFORMATION SOLUTIONS,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of Plaintiff’s April 21, 2020 Letter regarding filing under seal

[ECF No. 81]. Acknowledging that the outbreak of COVID-19 has disrupted typical sealed

filing procedures for pro se Plaintiffs, it is hereby ORDERED that Plaintiff shall file a short

motion to seal and redact on ECF on or before May 1, 2020. Plaintiff should also submit an

unredacted copy of the brief with proposed redactions highlighted, along with all exhibits, to the

Court via email at VyskocilNYSDChambers@nysd.uscourts.gov as soon as practicable but no

later than May 1, 2020. Plaintiff should also serve the same via email on Defendant no later than

May 1, 2020. Once the Court is in receipt of Plaintiff’s Motion to Seal and the unredacted brief

and exhibits, it will rule on the Motion and provide further instructions for filing the brief on

ECF.



SO ORDERED.
                                                       _________________________________
Date: April 24, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
